Citation Nr: 0416027	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected right ear hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
service-connected residuals of fracture of the left great 
toe.  

3.  Entitlement to service connection for tinnitus.

4.   Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for skin disability.

6.  entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1970 to June 1972, including service in the 
Republic of Vietnam from October 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 4, 2001 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which denied increased 
(compensable) ratings for his service-connected hearing loss 
of the right ear and residuals of fracture of the left great 
toe, and denied entitlement to service connection for 
tinnitus, for lumbosacral strain, and for depression as 
secondary to lumbosacral strain.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal by RO letter of December 14, 2001.  On 
December 10, 2002, the claimant filed a timely Notice of 
Disagreement with the December 4, 2001 rating decision as to 
the denial of his claim for service connection for tinnitus, 
and the denial of increased (compensable) ratings for his 
service-connected [left ear] hearing loss and residuals of 
fracture [of the left great toe].  In that document, the 
claimant expressed a desire to reopen his claims for service 
connection for lumbosacral strain, for PTSD, for depression 
as secondary to lumbosacral strain, and for a skin disorder 
of the hands and feet as residual to Agent Orange (AO) 
herbicide exposure.  He further raised the issue of service 
connection for hypertension as secondary to anxiety.  The 
claimant and his representative were provided a Statement of 
the Case on April 18, 2003 addressing the issues of service 
connection for tinnitus, and the entitlement to increased 
(compensable) ratings for his service-connected left ear 
hearing loss and residuals of fracture of the left great toe.  
He filed a timely Substantive Appeal (VA Form 9) on May 7, 
2003, in which he perfected his appeal as to those issues.  
The claimant appeared and offered testimony and other 
evidence in support of those claims at a September 24, 2003 
hearing held at the RO before the undersigned traveling 
Veterans Law Judge of the Board of Veterans' Appeals.

The record further shows that the claimant has raised the 
issue of entitlement to a 10-percent rating based upon 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (2003).  That issue is 
referred to the RO for appropriate disposition.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim filed prior to that effective date, the revised 
regulations pertaining to reopened claims are inapplicable to 
this appeal.  

The record shows that the claimant and his representative 
provided with notices as required under the VCAA by RO letter 
of July 17, 2001.  The letter informed them of VA's duty to 
notify them of the information and evidence necessary to 
substantiate the claims for service connection and for 
increased ratings, and to assist them in obtaining all such 
evidence.  That letter also informed the claimant and his 
representative which part of that evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  The claimant was 
also asked specifically to submit any evidence in his 
possession regarding those claims, or to inform the RO that 
he had no additional evidence.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues on appeal have been 
fully met.  The RO has obtained the claimant's complete 
service medical and personnel records, as well as all private 
or VA medical evidence identified by the claimant.  The 
claimant has been afforded a hearing in September 2003 before 
the undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals, at which time he entered additional 
evidence into the record with a waiver of initial RO review.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The most recent VA audiology and audiometric examination, 
conducted in October 2001, shows a level I hearing acuity in 
the service-connected right ear.  

3.  The claimant's service-connected residuals of fracture of 
the left great toe are not currently manifested by objective 
clinical findings of edema, instability, tenderness, 
calluses, breakdown, skin or vascular changes, weakness, 
clinical fatigability, abnormal pronation or supination, 
unusual shoe wear, limitation of motion of the toes, or foot 
pain or pain in his toes, including the big ones, when lying 
supine, on vigorous active and passive movement, or on 
compression of the plantar arches, bilaterally, and there is 
no X-ray evidence of arthritic changes.  

4.  Tinnitus was shown during active service, continuity of 
postservice symptomatology has been demonstrated, and the 
claimant has offered credible testimony that he has 
experienced tinnitus since inservice treatment for otitis 
media in January 1971.  

5.  The claimant's service-connected right ear hearing loss 
and residuals of fracture of the left great toe are not shown 
to cause marked interference with employment or to result in 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  




CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected right ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.321(b)(1), Part 4, § 4.85, Diagnostic Code 6100 
(2003).  

2.  The criteria for an increased (compensable) rating for 
service-connected residuals of fracture of the left great toe 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000);  
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2003).  

3.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2000);  38 C.F.R. §§ 3.102, 
3.303(a), 3.303(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty in the United 
States Army from September 1970 to June 1972, including 
service in the Republic of Vietnam from October 1971 to June 
1972.  His DD Form 214 shows that his military occupational 
specialty (MOS) was light vehicle driver (64A); that he 
received no combat awards or decorations for valor; that he 
did not receive the Purple Heart Medal and that he was not a 
Prisoner-of-War.  Those records further show that that the 
claimant was assigned to the 24th Evacuation Hospital as a 
wheeled vehicle mechanic from November 1971 to April 23, 
1972; and that he continued to serve in the 24th Evacuation 
Hospital as a light vehicle driver from April 23, 1972 until 
he departed the Republic of Vietnam on June 14, 1972.  

The veteran's service medical records show that on his 
service entrance examination, conducted in September 1970, no 
pertinent abnormalities were noted, and his skin, hearing 
acuity, spine, musculoskeletal and psychiatric evaluations 
were normal.  While the claimant indicated that he had a 
perforated left tympanic membrane, an ear, nose and throat 
examination disclosed no perforation, but cerumen seen on the 
left tympanic membrane was removed.  His physical profile at 
service entry disclosed no impairment in any area.  His 
service medical records show that in November 1970, the 
claimant was seen at the Fort Ord Dispensary for complaints 
of hearing loss in the left ear, with no findings on 
examination.  Evaluation in the ear, nose and throat clinic 
revealed that he had experienced a recent upper respiratory 
infection and currently complained of bilateral ear pain.  On 
examination, his ears were inflamed, bilaterally, while his 
left tympanic membrane was slightly retracted.  Audiometric 
testing revealed diminished hearing acuity, worse on the 
right.  The impression was otitis media, uncomplicated, with 
high frequency hearing loss, bilaterally.  In November 1970, 
he was given a limited duty physical profile for high 
frequency hearing loss, and it was recommended that he not be 
assigned to duties requiring habitual or frequent exposure to 
loud noises or weapons firing.  In January 1971, the claimant 
was again seen in the Fort Ord Dispensary for complaints of 
pain, tinnitus, and decreased hearing acuity in both ears.  
Examination revealed that both external auditory canals and 
tympanic membranes were hyperemic, and he was diagnosed with 
bilateral otitis externa and treated with Cortisporin otic.  
In late January 1971, the claimant was seen for ongoing 
complaints of a hearing disorder.  Such was indicated to be 
in the Line of Duty, and he was referred to the ear, nose and 
throat clinic.  In December 1971 and January 1972, the 
claimant's left ear was irrigated and cerumen removed.  A 
January 1972 examination in the ear, nose and throat clinic 
disclosed no significant hearing loss at 4,000 Hertz, while 
it was noted that he had a documented hearing loss in the 
right ear in November 1970.  

The service medical records show that in April 1971, the 
claimant was seen for complaints of pain in the left 
acromioclavicular area with limitation of abduction of the 
left upper arm.  X-rays were negative, and he was treated 
with Paragon forte and diathermy.  In January 1972, the 
claimant was seen for complaints of a contusion of the left 
1st metatarsal, while it was noted that pain and swelling had 
decreased.  He indicated that he had an old (six months) 
fracture of the left great toe, with poor alignment.  An X-
ray of the left 1st metatarsal revealed a healed fracture of 
the proximal phalanx of the left great toe.  In February 
1972, the claimant was seen in the Troop Clinic at Long Binh 
for complaints of back symptoms of three days' duration after 
doing heavy lifting in the motor pool.  The impression was 
muscle strain and he was given Robaxtin.  In March 1972, the 
claimant was again seen in the Troop Clinic at Long Binh for 
complaints of a backache and acne vulgaris, and given Parafon 
forte and Phishex.  He was referred to the orthopedic clinic 
at the 21st Evacuation Hospital, where it was noted that he 
had complained of low back pain for a little over two weeks; 
that he was treated with medication at the Troop Clinic; that 
he reported no history of previous back trauma; and that he 
currently had no leg pain.  Examination disclosed a slight 
list to the right, a slight flattening of the lordotic curve, 
a slight muscle spasm on the right, and positive straight leg 
raising at 70 degrees, bilaterally.  Leseague's sign was 
negative, while Faber's sign was mildly positive, knee and 
ankle jerks were equal and active, bilaterally, the extensor 
hallucis longus was strong, bilaterally, sensation was 
normal, leg lengths were equal, pedal pulses were normal, and 
no muscle atrophy was present.  An X-ray revealed a 
questionable fracture of the lamina at L4 on the right which 
appeared old.  The impression was probable acute lumbosacral 
strain, with possible old defect of the lamina at L4.  He was 
referred to physical therapy and heat.  A notation from the 
physical therapy clinic showed that the claimant had been 
placed on diathermy (heat) treatment, followed by flexion 
exercises.  Later in March 1972, a notation showed complaints 
of backache and tinea versicolor.  In April 1972, the 
claimant was again seen in the Troop Clinic at Long Binh for 
complaints of back symptoms, and it was noted that he had 
been worked up in the orthopedic clinic, including X-rays.  
Examination revealed no muscle spasm, and no restriction of 
movement.  In May 1972, the claimant was seen for complaints 
of mild folliculitis of the legs, and treated with phosphate, 
while in June 1972, he requested an X-ray of his back.  An 
undated report of X-ray examination of the claimant's lumbar 
spine revealed an incomplete spondylolysis at L4 on the right 
side, and an otherwise negative lumbar spine.  A report of 
service separation examination, conducted in June 1972, 
identified no specific abnormalities.  A June 1972 report of 
physical and mental status showed that the claimant's 
physical condition was such that he was considered physically 
qualified for separation from service without reexamination, 
and that his physical profile at service separation disclosed 
no impairment in any area.  

A report of VA general medical examination, conducted in 
October 1972, disclosed that the claimant's hearing acuity 
was normal by VA criteria; that a chest X-ray revealed that 
his heart, lungs and bony thorax were normal; that a minimal 
deformity of the distal phalanx, left great toe, was noted to 
be consistent with the clinically described previous 
fracture; that a lumbosacral X-ray revealed that the 
vertebral bodies were normal in height, and the pars 
interarticularis were intact, with no evidence of fracture, 
dislocation, or other back pathology.  A report of ears 
examination noted that the claimant reported no definite 
history of acoustic trauma; that his external auditory canals 
were normal, his tympanic membranes were normal, and no 
middle ear disease was present.  A report of VA audiometric 
examination noted that while the claimant's hearing acuity 
was mildly abnormal at service separation, it was now normal, 
bilaterally, by VA standards.  

A rating decision of January 1973 granted service connection 
for residuals of fracture of the left great toe and for 
defective hearing in the right ear, each evaluated as 
noncompensably disabling.  That decision denied service 
connection for lumbosacral strain, for otitis media, and for 
a scar of the right anterior thigh.  The claimant was 
notified of those decisions and of his right to appeal by RO 
letter of August 14, 1972.  He failed to initiate an appeal 
and those decisions became final after one year.  

In June 1982, the claimant sought an extension of his 
delimiting date for Chapter 34 educational assistance 
benefits to a back injury.  He submitted medical evidence 
which included records of the claimant from Dr. Michael A. 
Planum, a chiropractor, who related that he first saw the 
claimant on May 22, 1980, when he complained of pain at the 
back of his neck extending down into the middle of his back, 
together with complaints of headaches, sleeping poorly, and 
nervousness.  The claimant indicated that all those symptoms 
were the result of injuries sustained in a recent automobile 
accident in which he was hit from behind.  The claimant's 
past history was described as benign, and he denied any 
previous problems or injuries to the back or neck.  
Examination showed that upper and lower body reflexes were 
all essentially normal; that a pinwheel examination showed no 
abnormal sensory deficit; and that his vibration sense was 
essentially normal.  X-rays of the spine revealed reversal of 
the anterior-posterior cervical curvature, with stretching 
and tearing of the supra and spinous ligaments, a cervical 
spondylosis at levels C2 through T1, a left convex scoliosis 
in the thoracic spine, a marked right lateral flexion of C4 
over C5, resulting in a deranged motor unit.  The treating 
individual stated that due to the mechanism of the "whiplash 
type injury to the neck and the lumbar spine, with resulting 
ligamentous injury," there is general weakening of 
supportive soft structures.  The diagnosis was: Hyperflexion 
(Whiplash syndrome); laxity of ligament with tendon 
contracture, myositis, neuritis, abnormal involuntary muscle 
spasm secondary to injury to back, and sprain and strain to 
thoracic spine.  A rating decision of July 1982 denied an 
extension to the claimant's delimiting date, and that 
decision was not appealed.  

A January 1989 medical report from Dr. Michael E. McCutchen 
to George T. Hayes of Cibola Medical Foundation, Cibola, NM, 
stated that the claimant was evaluated that date for 
complaint of low back pain, thigh pain, and abdominal pain.  
The claimant was noted to have sustained an on-the-job injury 
on December 20, 1988 while employed by PNM Coal Mining, 
described as a hot sensation in his back when bending.  He 
reported the injury and was taken to the Emergency Room in 
Gallup.  On December 27, the claimant was seen by Dr. Kamps, 
and a CT scan was performed, and physical therapy was 
initiated.  The claimant described his pain as in the low 
back, the buttocks, and the posterior aspects of both upper 
thighs.  The claimant was described as a well-developed, 
well-nourished male in no acute distress, and it was noted 
that he was alert, oriented, and rational, with an 
appropriate emotional affect.  He could stand with a level 
pelvis and a straight spine, no paravertebral muscle spasm 
was present, but tenderness was noted over both posterior 
superior iliac spines, and flexion was restricted while 
extension was painful.  Deep tendon reflexes at knees and 
ankles were equal and active, no motor point tenderness was 
found over the lower extremities.  Straight leg raising, 
Lasegue's sign and bowstring were negative, bilaterally; 
femoral stretch was negative, leg lengths and circumferences 
were equal, and lower extremity sensation was normal.  The 
claimant could heel and toe walk normally, and the muscle 
groups of the lower extremities were within normal limits.  
The examiner stated that the findings were consistent with 
his complaints.  A CT scan revealed a mild bulging of the L3-
4 disc, without herniation, while X-rays revealed evidence of 
spondylolysis at L4-5, and segmental instability through the 
disc at L4-5, but not through the spondylolysis.  The 
clinical impression was degenerative lumbar disc disease, L4-
5, with segmental instability; and spondylolysis, L4-5.  

A February 1989 letter from Dr. George T. Hayes, a private 
physician, stated that he saw the claimant for follow-up for 
spondylolysis, L4-5; that he recently consulted with Dr. 
McCutchen, who agreed with the findings of a degenerative 
lumbar disc, with a L4-5 instability and a L4-5 
spondylolysis.  It was determined that the claimant was 
presently incapable of returning to his previous work in the 
coal mines; that his current symptoms consist of intermittent 
dull ache; that he should continue physical therapy for 
several months and, if his systems persist, seek surgical 
stabilization of his lumbar spine.

A rating decision of April 1989 denied service connection for 
a back condition and otitis media, denied entitlement to VA 
disability pension benefits, and continued the noncompensable 
evaluations for his service-connected residuals of fracture 
of the left great toe and for defective hearing in the right 
ear.  The claimant was notified of those decisions and of his 
right to appeal by RO letter of April 24, 1989.  The claimant 
filed a timely Notice of Disagreement as to those decisions, 
and was provided a Statement of the Case.  The claimant 
failed to submit a timely Substantive Appeal (VA Form 1-9), 
and the appeal period lapsed as to those decisions.  

In December 1992, the claimant undertook to reopen his claims 
for back problems and hearing loss, but failed to execute and 
return the VA medical record release authorizations (VA Forms 
21-4142) provided him.  By RO letter of March 23, 1993, he 
was notified that his claims had been denied because of his 
failure to provide the requested authorizations and of his 
right to appeal that decision.  

In October 1994, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he sought service 
connection for PTSD, hearing loss, and a back condition.  In 
support of his claims, he submitted VA outpatient treatment 
records from the VAMC, Albuquerque, dated from December 1990 
to October 1994.  A January 1993 initial Social Work 
outpatient documentation disclosed that the claimant was 
married and employed, and that he was able to function well 
at all physical, social, and functioning levels.  A PTSD 
program questionnaire, completed by the claimant in January 
1993, showed, in pertinent part, that he identified his 
medical problems as a hair-line crack in a lower vertebrae in 
1989 while working as a coal-miner, and showed no emotional 
or nervous problems.  He further reported intermittent 
ringing in the ears.  In that document, the claimant further 
asserted that he first served in Germany, then was sent to 
the Republic of Vietnam, where he was stationed at the 24th 
Evacuation Hospital; that he worked as a truck mechanic; and 
that he was not involved in direct combat with the enemy 
(Questionnaire, page7.) 

A September 1994 X-ray of the claimant's lumbosacral spine 
disclosed marked L4-5 interspace narrowing with osteophytes, 
some mild L5-S1 interspace narrowing, with normal sacroiliac 
joints, and no compression fractures or other bony 
abnormalities.  His heart was normal and the lungs were 
unscarred.  An audiology questionnaire competed by the 
claimant in January 1993 showed that he claimed intermittent 
ringing in his ears that is sometimes present.  A VA 
audiometric examination, conducted in January 1993, showed 
that his hearing acuity was within normal limits, 
bilaterally, with minimal decrease at 3000 and 4000 Hertz on 
the left.  

By RO letter of November 22, 1994, the claimant was notified 
that his earlier claim for service connection for back 
impairment had previously been denied; that he had been 
notified of those determinations by RO letters of January 15, 
1973 and April 24, 1989; that he did not appeal those 
determinations and they became final; that new and material 
evidence was needed to reopen those claims; and that such 
evidence should show that he had a chronic back impairment 
after his 1972 injury and before his 1988 on-the-job injury.  
He was again provided medical record release authorizations 
(VA Forms 21-4142) for doctors, clinic or hospitals showing 
dates of treatment, diagnoses, and findings.  The claimant 
failed to complete and submit the medical record release 
authorizations (VA Forms 21-4142) provided him.  

Following a deferred rating decision of November 1994, an RO 
letter of November 22, 1994 notified the claimant that his 
claims for service connection for a low back disorder had 
previously been denied; and that he had been notified of 
those actions and of his right to appeal by RO letter of 
January 15, 1973; and by RO letter of April 24, 1989; that 
new and material evidence was needed to reopen that claim.  

A VA audiometric examination, conducted in November 1994, 
showed that the claimant's hearing acuity was within normal 
limits by VA criteria, and there were no complaints or 
findings of tinnitus.  

A rating decision of December 1994 confirmed and continued 
the noncompensable evaluations for his service-connected 
defective hearing in the right ear, and denied entitlement to 
service connection for defective hearing in the left ear.  
The claimant was notified of those decisions and of his right 
to appeal by RO letter of January 20, 1995, but failed to 
initiate a timely appeal and that decision became final after 
one year.  

In February 1995, the RO obtained the claimant's complete 
service personnel records, including his DA-20 and 201 file.  
Those documents confirmed that the claimant served on active 
duty in the United States Army from September 1970 to June 
1972, including service in the Republic of Vietnam from 
October 1971 to June 1972; that he received no combat awards 
or decorations for valor; that he did not receive the Purple 
Heart Medal and that he was not a Prison-of-War.  Those 
records show that while in the Republic of Vietnam, he served 
as a wheeled vehicle mechanic (64C) assigned to the 24th 
Evacuation Hospital  

A rating decision of March 1995 determined that the claim for 
service connection for PTSD was not well-grounded.  The 
claimant was notified of that decision and of his right to 
appeal by RO letter of April 6, 1995, but failed to initiate 
a timely appeal and that decision became final after one 
year.  

In a Statement in Support of Claim (VA form 21-4138), 
received at the RO on October 1995, the claimant asserted 
that he was experiencing increased symptomatology in his 
back, legs and feet; that he was missing work and 
experiencing depression from such pains; and that his hearing 
acuity has worsened.  In support of his claims, he submitted 
VA outpatient treatment records from the VAMC, Gallup, New 
Mexico, dated from January to May 1995, showing occasional 
elevated blood pressure, complaints of chronic low back 
pain..  The claimant subsequently failed to report for 
scheduled VA audiometric and foot examinations.  

A rating decision of December 12, 1995 denied service 
connection for PTSD; determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back condition; determined that 
the claims for service connection for chronic leg pain and 
for a chronic foot condition were not well-grounded; and 
confirmed and continued the noncompensable evaluations for 
his service-connected defective hearing in the right ear and 
residuals of fracture of the left great toe.  The claimant 
was notified of those decisions and of his right to appeal by 
RO letter of December 14, 1995, but failed to initiate a 
timely appeal and those decisions became final after one 
year.  

In a Statement in Support of Claim (VA form 21-4138), 
received at the RO on January 23, 1998, the claimant asserted 
that he experienced a cold while in basic training in 
November 1970; that he developed infections in both ears and 
could hardly hear anything; that he went on sick call and was 
found to have high frequency hearing loss; that in March 
1972, he injured his back while changing a tire; that the 
doctor found cramping in the muscles along the left side of 
his back; and that he was given physical therapy, but on 
subsequent examination, his back was found not to have healed 
completely.  He related that over the years, his back has 
continued to get worse; that he has lifting limitations that 
preclude his continued lifting; that his back pain has been 
so severe that he has lost his job; that he has not worked 
since December 1995; that he has been treated for PTSD; that 
those symptoms have worsened since he lost his job, with bad 
depression and low self-esteem; and that he is entitled to 
service connection for hearing loss, PTSD, and a low back 
condition.  

By RO letter of June 24, 1998, the claimant was informed that 
his claims for service connection for lumbosacral strain, 
hearing loss of the left ear, otitis media and PTSD had 
previously been denied, and that to reopen those claims, he 
needed to submit new and material evidence, preferably 
medical, that had not previously been considered by VA and 
which form a basis for relating the claimed conditions to his 
period of active service.  By RO letter of June 20, 1998, the 
claimant was provided a VA PTSD Questionnaire, and asked to 
complete and submit that document showing complete 
information about his claimed stressful experiences while on 
active duty, including the names and units of individuals 
wounded or killed.  In July 1998, the claimant submitted a 
Statement in Support of Claim (VA Form 21-4138) in which he 
detailed continual stressful exposure to dead and wounded 
while working in close proximity to helicopter landing pads 
at the 24th Evacuation Hospital in South Vietnam.  He further 
asserted that he talked with, walked with and ate with those 
wounded individuals; and that nobody understands his ongoing 
problems stemming from those events.  

VA outpatient treatment records from the VAMC, Gallup, dated 
from January to October 1997, cited the veteran's complaints 
of low back pain and depression, and disclosed blood pressure 
of 152/106 and elevated cholesterol in January 1997.  The 
assessment was hypertension, and he was started on anti-
hypertensive medication.  

A report of VA audiometric examination, conducted in July 
1998, disclosed normal hearing and speech discrimination, 
bilaterally; a mild to moderate sensorineural hearing loss at 
3,000-4,000 Hertz in the left ear, with normal speech 
understanding, and no significant tinnitus.  The VA audiology 
examiner noted that the claimant's reported tinnitus is not 
abnormal in a normal population.  A report of VA audiology 
examination, conducted in July 1998, cited the examiner's 
review of the veteran's claim folder, and noted that a mild 
borderline hearing loss in both ears was shown on audiometric 
examination at service separation.  It was further noted that 
the claimant had a history of otitis media with a perforation 
noted; that the claimant had been followed in the VA 
audiology clinic since 1993; that the most recent audiometric 
examination in November 1994 showed normal hearing in the 
right ear and mild sensorineural hearing loss at 3000-4000 
Hertz in the left ear, with normal speech understanding.  The 
examiner also cited the claimant's report of military noise 
exposure due to small arms fire while in basic training, as 
well as post-discharge noise exposure while working with 
heavy equipment.  The claimant further reported periodic 
bilateral tinnitus once or twice a month, lasting a few 
seconds each time, and indicated that resembled a high-
pitched ring and that it had no effect on his life.  

A rating decision of November 1998 denied service connection 
for tinnitus, and determined that new and material evidence 
had not been submitted to reopen the claims for service 
connection for left ear hearing loss, for otitis media, for 
PTSD, and for a low back condition; and confirmed and 
continued the noncompensable evaluation for his service-
connected defective hearing in the right ear.  The claimant 
was notified of those determinations and of his right to 
appeal by RO letter of November 27, 1998, but failed to 
initiate a timely appeal and those decisions became final 
after one year.  

In a Statement in Support of Claim (VA form 21-4138), 
received at the RO on April 16, 2001, the claimant requested 
increased (compensable) evaluations for his service-connected 
right ear hearing loss and residuals of fracture of the left 
great toe; sought service connection for a skin disorder as 
residual to AO herbicide exposure; for depression as 
secondary to his low back problems, and for a low back 
condition; asserting that he had not worked since 1996.  The 
claimant further asserted that he had a VA ear examination in 
1990 that revealed "low tone voices."  He submitted VA 
outpatient treatment records from the VAMC, Albuquerque, 
dated in March 2001, showing that he was seen for high blood 
pressure and elevated cholesterol; that he had been followed 
for the past 10 years at the VAMC, Gallup; that he had 
recently seen another VA physician at the VA outpatient 
clinic, Cibola; that the claimant had seen a Workman's 
Compensation physician for a work-related back condition many 
years ago; and that he currently was doing well, with no 
particular complaints.  It was further noted that 
hypertension was diagnosed 5 years previously, now well-
controlled on medication; that he had been married for 26 
years and lived with his wife; and that he had worked full-
time for the past two years as a supervisor for a rental 
equipment company.  Following a physical examination, the 
assessment was hypertension, moderately elevated; and 
hyperlipedemia.  

The record shows that by RO letter of July 17, 2001, the 
claimant and his representative were notified of the 
provisions of the VCAA and informed of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claims for direct or secondary service 
connection, including AO herbicide claims, and for increased 
rating evaluations, and to assist them in obtaining all such 
evidence.  That letter also informed the claimant and his 
representative which part of that required evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  
The claimant was again specifically asked to submit any 
additional evidence in his possession which would support his 
claims.  The claimant was also informed that to reopen 
previously denied claims, he should submit new and material 
evidence, medical if possible, showing that his claimed 
disabilities were incurred in or aggravated by active 
service.  He was notified of the type of evidence needed to 
reopen his claims, and the pertinent law and regulations 
addressing claims for conditions said to be residual to AO 
herbicide exposure.  He was notified of his opportunity to 
receive a free VAAO herbicide exposure examination.  

Those private outpatient treatment records of the veteran, 
dated in April and June 1996, show that the claimant 
continued to complain of back pain, although 
examination was completely unremarkable, his neurological 
system was intact, and he needed to continue physical 
therapy.  Private outpatient records in July and August 1996 
show that the claimant continued to complain of back pain, 
worse with moisture in the air; and the use of a back bubble 
was considered. In November 1996, the claimant was seen for 
continued complaints of back pain which he described as 
slowly improving, and he was on no medication.  In December 
1996, his back pain was noted to be improving, and it was 
recommended that he return to some work, with limitations.  
In April 1997, the claimant complained of neck and back pain.  
It was noted that he did better when taking Prozac; and that 
he had discontinued it, with exacerbation of significant 
depression associated with being unable to return to work.  
Physical examination was unremarkable.  In November 1998, the 
claimant was twice seen for possible exposure to Strep 
throat.  His throat was noted to be erythematous, without 
exudates, while his heart was regular and his lungs were 
clear, and the lymph nodes were enlarged and tender.  The 
assessment was acute pharyngitis.  

A report of VA feet examination, conducted in September 2001, 
shows that the claimant stated that he was in service from 
1970 to 1972; that he injured his back in 1972, while lifting 
tires; that he re-injured his back in 1991 and again in 1995 
while carrying heavy equipment, and complains of chronic low 
back pain on a daily basis.  He also claimed to have 
developed pain in both feet since about 1972, and believes 
that there is a strain in the back which occurs every day; 
and that some of those accidents he has experienced have also 
affected his feet; and that he has experienced pain, 
weakness, stiffness and fatigability in the feet since 1972.  
The claimant stated that even though his feet hurt at rest, 
worse when standing, or walking only 100 feet.  The claimant 
further related that his current job is mostly sedentary, but 
any form of prolonged standing or walking aggravates his 
feet.  He further asserted that the cited foot pain causes 
additional daily discomfort in his low back area; that the 
pain in his low back and chronic foot pain cause cumulative 
pain and discomfort; and that he is unable to sit for very 
long.  The examiner called attention to the fact that the 
claimant did not wear corrective shoes, braces, or inserts; 
that he had never undergone foot surgery; that he cannot 
recall any traumatic injury to his feet; that he had never 
used crutches, braces, a cane, or corrective shoes.  

Examination revealed that the claimant has no foot pain when 
lying supine; that he had no pain in his toes, including the 
big ones, on quite vigorous active and passive movement by 
the examiner; that a full range of motion was present in all 
toes, without pain;  that there was no pain on compression of 
the plantar arches, bilaterally, but complaints of pain were 
elicited on deep percussion of the heels.  A bilateral hallux 
valgus with deflection of about 20 degrees of the big toe and 
early overlapping of the left second toe by the big toe was 
seen.  At the time of the examination, there was no evidence 
of painful movement, and no edema, instability, or 
tenderness.  The claimant was noted to have a slightly wide 
gait and some pes planus was visible on standing, without 
evidence of calluses, breakdown, skin or vascular changes, or 
unusual shoe wear.  The heels of his two shoes could not be 
distinguished based on wear.  His posterior tibial and 
dorsimus pedis pulses were good, and pronation and supination 
were unremarkable.  The claimant's posture on standing showed 
a mild pes planus, while he complained of pain in the ankles 
and knees on squatting.  He could rise on heels and toes, 
with some degree of discomfort.  X-rays of the right foot 
showed a moderate hallux valgus and moderate-sized bunion on 
the right foot, while X-rays of the left foot showed a mild-
moderate hallux valgus and a small bunion.  The current X-
rays disclosed no signs of injury or other abnormality, and 
the bilateral bunions were stable.  The diagnoses were 
bilateral foot pain occurring concurrently with low back 
pain; bilateral hallux valgus; and chronic metatarsalgia.  

An October 2001 report of VA audiology examination, conducted 
at the VAMC, Albuquerque, noted that, prior to his 
examination, the examiner reviewed the claimant's medical 
chart, including the reports of C&P audiology examinations of 
July 1998 and in November 1994.  He called attention to the 
fact that the November 1994 hearing loss was stable compared 
to the July 1998 findings, while demonstrating a slightly 
reduced left hearing acuity at 3000 and 4000 Hertz by 
comparison to the November 1994 findings.  He further stated 
that the claimant's chief complaint was difficulty 
understanding speech in persons not facing him, worse if 
there are multiple speakers.  The claimant related that while 
in service, he was assigned to motor pool/maintenance duties; 
that he also drove a 1 1/2 ton diesel truck; that he repaired 
both diesel and gas-driven engines which he claimed had 
exposed him to excessive noise; that he had some training in 
small arms (M-15 and .50 caliber) fire; and that he had very 
little combat service but reported some incoming and outgoing 
mortar shelling that exposed him to excessive noise.  The 
claimant further stated that he began to have a bilateral 
tinnitus while on active duty, noting inservice treatment for 
an ear infection, and stating that his tinnitus began at that 
time.  He further described his tinnitus as periodic, high-
pitched in nature and more bothersome in quiet situations.  
The audiology examination revealed that typanometry was 
within normal limits, bilaterally, and was consistent with 
normal middle ear function.  Acoustic reflex testing was 
within normal limits, bilaterally, and reflex decay was 
negative for both ears.  

On the authorized VA audiometric examination in October 2001, 
pure tone in decibels, was as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
10
15
15
20
20
18
LEFT
10
15
20
40
50
31

Speech recognition was 96 percent correct in the right ear, 
and 94 percent correct in the left ear, equating to a level I 
hearing acuity in each ear.  As only the claimant's right ear 
hearing loss is service-connected, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383 (2003).  

The VA audiologist stated that the etiology of the right ear 
tinnitus is unknown, while the tinnitus in the left ear is 
consistent with the documented high frequency hearing loss.  
He further stated that the diagnosis was normal hearing in 
the right ear, while the left ear hearing acuity demonstrates 
normal hearing except for a mild to moderate sensorineural 
hearing loss at 3000 and 4000 only, and that the left ear 
hearing loss was apparently cochlear in origin.  He noted 
that the claimant's hearing acuity had remained stable since 
his July 1988 examination.

A rating decision of December 4, 2001, denied entitlement to 
service connection for bilateral recurrent tinnitus, and 
denied increased (compensable) ratings for his service-
connected hearing loss of the right ear and residuals of 
fracture of the left great toe.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal.  The claimant filed a timely Notice of 
Disagreement with respect to those issues.  He and his 
representative were provided a Statement of the Case 
addressing those issues on April 18, 2003, and he submitted 
his Substantive Appeal (VA Form 9) on May 7, 2003.  

The claimant and his representative were provided an RO 
Decision Review Officer election letter, and he was asked to 
elect the RO review procedure or the traditional appeals 
process.  The claimant failed to respond to that letter. 

The claimant appeared and offered testimony and other 
evidence in support of his claims at a September 24, 2003 
hearing held at the RO before the undersigned traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  That 
testimony 
showed that there was full agreement as to the identity of 
the three issues currently before the Board; that the 
claimant had filed a timely Notice of Disagreement as to four 
other issues but had not received a Statement of the Case as 
to those latter issues; and that he wanted to present 
evidence as to all the issues, both those properly in 
appellate status and the remaining four issues as to which no 
Statement of the Case had been provided the claimant and his 
representative.  

As to the issue of service-connection for tinnitus, the 
claimant testified that he had reported having bilateral 
tinnitus at the time of his hearing examination, but the 
examiner told him to stop pushing the button; and that he 
feels that he was thus prevented from making a report of 
bilateral tinnitus.  He further testified that his tinnitus 
was "on-and-off", lasting a few minutes and interfering 
with his concentration; and that sometimes tinnitus will wake 
him up, interfering with his sleep.  The claimant testified 
that when he arrived at DaNang, in the Republic of Vietnam, 
they heard some bombings, although they were not close; that 
he had no tinnitus where he went to Vietnam; that about the 
fourth or fifth month he was there, the bombing was almost 
constant; and that he has had tinnitus ever since.  The 
claimant initially testified that he had no tinnitus before 
going to the Republic of Vietnam, but subsequently reversed 
himself, stating that he had tinnitus while stationed at Fort 
Ord, California, when he got an infection in both his ears; 
that he went on sick call; and that he could hear the ringing 
in his ears at that time, which he attributed to training on 
the rifle range with rifles and grenade.  ant expressed the 
opinion that he had exposure to loud noise, including 
gunshots, during basic training and while service in Vietnam; 
that he worked on trucks and ambulances; that helicopters 
were always landing in close proximity to him; and that he 
had no preservice employment or industrial noise exposure.  

As to the issue of an increased (compensable) rating for his 
service-connected right ear hearing loss, the claimant 
testified that he had worsening hearing acuity in both ears; 
that he often cannot understand his spouse if she is not 
facing him while talking; that the VA audiology examiners say 
that he has no hearing loss; that he sometimes makes mistakes 
because he cannot hear people; and that he believes that he 
is entitled to an increased (compensable) rating for his 
service-connected right ear hearing loss.  

As to the issue of an increased (compensable) rating for his 
service-connected fracture of the left great toe, the 
claimant testified that over the past few years, that 
disability has become more symptomatic and bothersome, 
especially during cold weather; that such interferes with his 
getting about; that it causes constant pain and sometimes 
swells; that becomes problematic when he is at work and sits 
for a prolonged period; that he has pain on motion and while 
walking; that he is currently a project manager for the City 
of Rio Rancho, doing a sit-down type of job; that he 
occasionally has to drive and walk around in order to 
complete an inspection; that he does not take off when his 
right foot is symptomatic, but takes pain killers such as 
Ibuprofen 600; that he also takes Ibuprofen because of his 
back pain; that he last saw a physician about his left foot 
sometime in 2001, when he was examined; that he has 
occasionally dropped things, but has not fallen; and that he 
can climb steps and ladders when he has to.  The claimant 
further testified that he was not receiving VA disability 
compensation benefits; that he does not know whether the RO 
has ever considered an award for multiple noncompensable 
service-connected disabilities under the authority of 
38 C.F.R. § 3.324, noting that he clearly has multiple 
noncompensable service-connected disabilities, within the 
purview of that regulation, and that they clearly interfere 
with normal employability.   

Turning to the other issues which are not currently in proper 
status before the Board, the claimant's representative called 
attention to the fact that the claimant has submitted a 
timely Notice of Disagreement with the rating decision of May 
22, 2003, denied service connection for anxiety and 
hypertension; denied service connection for a skin 
discoloration of the hands and a fungus infection of the 
feet, each claimed as residual to Agent Orange (AO) herbicide 
exposure; and determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for lumbosacral strain, for depression, and for post-
traumatic stress disorder (PTSD).  Those issues are addressed 
in the Remand portion of this decision.  

The claimant testified that he injured his back while 
throwing a spare tire from the back of a truck; that he has 
experienced continuing pain ever since; that he complained 
about it prior to getting out of service; that he came to VA 
to see a doctor about his back pain within one year of 
service separation; that he was seen and examined by a nurse; 
and that he went about his business.  He related that VA had 
been and was currently treating his back; that he was 
prescribed Ibuprofen; that he was seen for his back 
complaints at the REHOBOTH MCKINLY CHRISTIAN HEALTH CLINICS 
(Dr. Kamps) from December 1995 to February 2001; and that the 
physicians at that private facility focused upon his upper 
back rather than the site of his inservice injury.  The 
claimant testified as to the frequency and duration of his 
low back symptoms and the resulting impairment of his social 
and industrial functioning.  He reported that he had been 
treated at VA Medical Facilities at Albuquerque; the VAMC and 
outpatient treatment facility at Gallup, New Mexico; and the 
VAMC and outreach clinic at Grant, but no others.  The 
claimant further testified that he does not know whether 
there were elevated blood pressure readings while he was on 
active duty; that he did not think that he had high blood 
pressure while on active duty; that he first took notice of 
it back in 1989 or 1990; that his blood pressure is currently 
controlled by medication.  The claimant testified that he was 
previously denied service connection for anxiety; that his 
anxiety started when they began loading up to go to Vietnam; 
that they started thinking about getting hurt, and about not 
coming back; that it was prevalent on the plane taking them 
over there; and that he did not go on sick call for 
depression or anxiety while in Vietnam.  The claimant 
testified that he landed at DaNang Air Field; that there was 
bombing and stuff that he could hear but not see; and that he 
was assigned to the 24th Evacuation Hospital in Long Bihn.  

The claimant further testified in support of his claim for 
service connection for PTSD, noting that he never transported 
dead or wounded American troops or gone on convoys; that he 
had missed a scheduled VA examination for that condition; 
that while in the Republic of Vietnam, he worked as a 
mechanic on light duty and heavy duty equipment; that the 
24th Evacuation Hospital's helicopter landing pad was next to 
his workspace; that he saw wounded individuals being carried 
out of the helicopters; that sometimes they ate with and 
talked to individual patients being treated at the 24th 
Evacuation Hospital; that dead bodies were in body bags kept 
in a shed; that he had a friend that was a medic; and that 
one day he accompanied him through the shed.  He further 
testified that the day he flew into DaNang, nothing could be 
seen from the aircraft; that it was pretty quiet the first 
night; that you could hear bombs going off at an unknown 
distance somewhere else, but they were not hitting their 
buildings or anything like that; that one of his school 
friends was killed in Vietnam before the claimant arrived in 
country; that the area in which he worked was in a covered 
area, with the hospital buildings across the road; that the 
worst thing that happened to him in Vietnam was seeing the 
bodies and eating with the wounded soldiers there; that he 
has been depressed since serving in the Republic of Vietnam; 
that he believes that becomes angry easily; that he no longer 
feels the fear that he felt while in Vietnam, but can feel 
the anxiety; that he avoids seeing the news or movies about 
Vietnam; and that his most frequent flashback involves an 
event unrelated to his Vietnam service.  
 
Following his testimony, the claimant submitted into evidence 
a Statement in Support of Claim (VA Form 21-4138), in which 
he requested a single compensable rating under the provisions 
of 38 C.F.R. §3.324 (2003).  He further submitted a lay 
statement from an acquaintance of 2 1/2 years who stated that 
he had observed that the claimant had trouble with his 
hearing, complained of ringing in his ears, complained about 
discoloration of his hands which he claimed came from 
Vietnam, and that he had to get a better work shoe last year 
since regular shoes are bad on his feet from the service.  

Another lay statement from a former co-worker asserted that 
he worked in the mines with the claimant in 1975; that the 
claimant was always complaining about his hands, his back and 
his hearing; that he didn't talk much was a loner; that the 
claimant became depressed when his father died; that his 
father-in-law died in the presence of the claimant and his 
family; and that the claimant became more depressed, relating 
that he had more nightmares and suicidal thoughts.  

The claimant also submitted treatment records from the VAMC, 
Albuquerque and the New Mexico Health Care System, dated in 
September 2003, showing that the claimant was previously seen 
but had not returned for the past 18 months; that his chief 
complaint was back pain; that he associated his back pain 
with a lifting incident while serving in Vietnam, and with an 
injury sustained while working in a coal mine and for which 
he received Workman's Compensation benefits.  The claimant 
related that he had experienced the onset of depression in 
July, following his father- in- law's gunshot death and the 
claimant's efforts to provide first aid; that such brought 
back memories of Vietnam; and that he complains of left great 
toe pain and the recent onset of heel pain.  Following an 
examination, the assessment was depression, rule out PTSD; 
chronic back pain; heartburn; hypertension in fair control; 
rule out benign prostatic hypertrophy; chronic toe pain, with 
history of remote trauma; and ethanol use.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

This case does not address the assignment of an initial 
rating following an initial award of service connection for 
the disability at issue, and the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (2000) is inapplicable to 
this appeal.


In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).



Entitlement to an Increased (Compensable) Rating for Service-
Connected Right Ear Hearing Loss

The record in this case shows that the claimant sought an 
increased (compensable) rating for his service-connected 
right ear hearing loss on April 16, 2001.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v.  
Principi, 3 Vet. App. 345, 349 (1992).  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases, and 
specifically hearing loss, underwent revision as part of an 
ongoing effort by VA to complete a comprehensive review and 
update of the entire Rating Schedule to ensure that the 
rating schedule uses current medical terminology, reflects 
medical advances that have occurred since the last review, 
and provides unambiguous rating criteria.  When a change 
occurs in an applicable statue or regulation after a claim 
has been filed but before a decision has been rendered, the 
Court has held that VA must apply the version of the statute 
or regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In such cases, a 
determination must be made by the Board as to whether a 
particular amended regulation is more favorable than the 
previously existing regulation.  Further, if the amended 
regulation is found to be more favorable than the prior 
regulation, and additional determination is required by the 
Board as to whether or not an appellant will be prejudiced by 
the Board's action in applying the amended regulation in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993);  VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  
In this particular case, the Board notes that the record 
shows that the claim for an increased (compensable ) rating 
was entered on April 16, 2001, long after the effective date 
of the newly-revised rating criteria, and has, of necessity, 
chosen to utilize the newly-revised criteria.  

Effective June 10, 1999, Title 38 C.F.R. Part 4, § 4.85, 
provides that:  
(a) An examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled  speech discrimination test (Maryland 
CNC) and a puretone audiometry  test. Examinations will be 
conducted without the use of hearing aids. 

(b)Table VI, "Numeric Designation of Hearing Impairment 
Based on  Puretone Threshold Average and Speech 
Discrimination," is used to  determine a Roman numeral 
designation (I through XI) for hearing  impairment based 
on a combination of the percent of speech  discrimination 
(horizontal rows) and the puretone threshold average  
(vertical columns). The Roman numeral designation is 
located at the  point where the percentage of speech 
discrimination and puretone  threshold average intersect. 

(c) Table VIa, "Numeric Designation of Hearing Impairment 
Based  Only on Puretone Threshold Average," is used to 
determine a Roman  numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average. Table VIa will be used when the examiner 
certifies that use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of §  4.86. 

(d) "Puretone threshold average," as used in Tables VI 
and VIa, is  the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz,  divided by four. This average 
is used in all cases (including those in  § 4.86) to 
determine the Roman numeral designation for hearing  
impairment from Table VI or VIa. 

(e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical  columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect. 

(f) If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of § 3.383 of this chapter. 

(g) When evaluating any claim for impaired hearing, refer 
to § 3.350 of this chapter to determine whether the 
veteran may be entitled to special monthly compensation 
due either to deafness, or to deafness in combination with 
other specified disabilities. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

On the authorized VA audiometric examination in September 2001, 
pure tone thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
AVG.
RIGHT
10
15
15
20
20
18
LEFT
10
15
20
40
50
31

Speech recognition was 96 percent correct in the right ear, 
and 94 percent correct in the left ear.  As the claimant's 
nonservice-connected left ear hearing loss meets the criteria 
for hearing loss set out in 38 C.F.R. § 3.385 (2003), a 
Numerical Designation of I will be assigned for purposes of 
evaluating the hearing loss in the service-connected right 
ear.  

Based upon the most recent VA audiometric examination, 
conducted in September 2001, the average pure tone threshold 
in the service-connected right ear is 18 decibels, while the 
speech discrimination in that ear is 96 percent correct.  
Those findings on audiometric examination equate to a level I 
hearing acuity.  Applying the level I hearing acuity in the 
service-connected right ear, with the level I hearing acuity 
in the nonservice-connected left ear, to the chart at Table 
VII yields a noncompensable evaluation for the claimant's 
service-connected right ear hearing loss.  

Based upon the foregoing, and for the reasons and bases 
stated, the claim for an increased (compensable) evaluation 
for service-connected right ear hearing loss is denied. 

Entitlement to an Increased (Compensable) Rating for Service-
Connected Residuals of Fracture of the Left Great Toe

The record shows that a rating decision of January 1973 
granted service connection for residuals of fracture of the 
left great toe, evaluated as noncompensably disabling, based 
upon the VA general medical examination of October 1972, 
which showed that the claimant had an erect posture, a good 
carriage, and a normal gait.  X-rays disclosed a minimal 
deformity of the distal phalanx of the left great toe, 
consistent with the previously described fracture of that 
digit, and no other abnormalities.  A mild left hallux valgus 
was seen on examination, but was not considered part of the 
claimant's residuals of fracture of the left great toe for 
purposes of VA disability compensation benefits.  

On April 16, 2001, the claimant again sought an increased 
(compensable) rating for his service-connected residuals of 
fracture of the left great toe.

A report of VA feet examination, conducted in September 2001, 
showed that the claimant had a bilateral hallux valgus, 
contraindicating assignment of that deformity to the 
claimant's service-connected residuals of fracture of the 
left great toe.  That examination report further revealed 
that the claimant has no foot pain when lying supine; that he 
had no pain in his toes, including the big ones, on quite 
vigorous active and passive movement by the examiner; that a 
full range of motion was present in all toes, without pain; 
that there was no pain on compression of the plantar arches, 
bilaterally, but complaints of pain were elicited on deep 
percussion of the heels.  A bilateral hallux valgus with 
deflection of about 20 degrees of the big toes and early 
overlapping of the left second toe by the big toe.  At the 
time of the examination, there was no evidence of painful 
movement, and no edema, instability, or tenderness.  The 
claimant was noted to have a slightly wide gait and some 
nonservice-connected pes planus was visible on standing, 
without evidence of calluses, breakdown, skin or vascular 
changes, or unusual shoe wear.  The heels of his two shoes 
could not be distinguished based on wear.  His posterior 
tibial and dorsimus pedis pulses were good, and pronation and 
supination was unremarkable.  The claimant's posture on 
standing showed a mild pes planus, while he complained of 
pain in the ankles and knees on squatting.  He could rise on 
heels and toes, with some degree of discomfort.  X-rays of 
the right foot showed a moderate hallux valgus and moderate-
sized bunion on the right foot, while X-rays of the left foot 
showed a mild-moderate hallux valgus and a small bunion.  The 
current X-rays disclosed no signs of injury or other 
abnormality, and the bilateral bunions were stable.  No 
finding of arthritis were noted on the former or current X-
ray studies.  The diagnoses were bilateral foot pain 
occurring concurrently with low back pain; bilateral hallux 
valgus; and chronic metatarsalgia.  

The claimant's service-connected residuals of fracture of the 
left great toe are rated by analogy to foot injuries under 
the provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5284 (2003), which provides for the evaluation of foot 
injuries as follows: Where the service-connected foot injury 
is severe, a 30 percent evaluation is for assignment; where 
the foot injury is moderately severe, a 20 percent evaluation 
is for assignment; and where a foot injury is moderate, a 20 
percent evaluation is warranted.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5284 (2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(2002).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).  No arthritis of the left great toe is shown 
by X-ray evidence.  

Based upon the clinical findings on the most recent VA foot 
examination, the Board finds that the record is devoid of 
evidence that the claimant's service-connected residuals of 
fracture of the left great toe are productive of foot pain 
when lying supine; pain in his toes, including the big ones, 
on quite vigorous active and passive movement by the 
examiner; that a full range of pain-free motion was present 
in all toes; and that there was no pain on compression of the 
plantar arches, bilaterally.  A bilateral hallux valgus with 
deflection of about 20 degrees of the big toes and early 
overlapping of the left second toe by the big toe was seen, 
while at the time of the examination, there was no evidence 
of painful movement, and no edema, instability, or 
tenderness.  The claimant was noted to have a slightly wide 
gait and some nonservice-connected pes planus was visible on 
standing, without evidence of calluses, breakdown, skin or 
vascular changes, or unusual shoe wear.  The heels of his two 
shoes could not be distinguished based on wear.  His 
posterior tibial and dorsimus pedis pulses were good, and 
pronation and supination was unremarkable.  The claimant's 
posture on standing showed a mild pes planus, while he 
complained of pain in the ankles and knees, but not in the 
toes, on squatting.  He could rise on heels and toes, with 
some degree of discomfort.  X-rays of the right foot showed a 
moderate hallux valgus and moderate-sized bunion on the right 
foot, while X-rays of the left foot showed a mild-moderate 
hallux valgus and a small bunion.  The current X-rays 
disclosed no signs of injury or other abnormality, and the 
bilateral bunions were stable.  No finding of arthritis of 
the left great toe were noted on the former or current X-ray 
studies.  The diagnoses were bilateral foot pain occurring 
concurrently with low back pain; bilateral hallux valgus; and 
chronic metatarsalgia.  The examining VA specialist did not 
associate the claimant's service-connected residuals of 
fracture of the left great toe with any demonstrated pes 
planus, bilateral hallux valgus, bunion, or chronic 
metatarsalgia.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that 
an increased (compensable) evaluation for the claimant's 
service-connected residuals of fracture of the left great toe 
is not warranted.  That appeal is denied.

Entitlement to Service Connection for Recurrent Bilateral 
Tinnitus

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2003).  Tinnitus 
is not one of those disabilities.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

A claim may be established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The claimant was seen for complaints of tinnitus at 
the Fort Ord Dispensary in January 1971, and the medical 
evidence of record demonstrates that continuity of 
symptomatology has been demonstrated following service 
separation.  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose that the claimant was 
seen for complaints of tinnitus at the Fort Ord Dispensary in 
January 1971.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

The record shows that service connection for tinnitus was 
denied on the merits by the rating decision of December 4, 
2001.  The claimant and his representative were notified of 
that decision and of his right to appeal, and filed a timely 
Notice of Disagreement.  

The record shows that the claimant's service medical records 
are silent for complaint, treatment, findings or diagnosis of 
tinnitus prior to January 1971, when he was seen in the Fort 
Ord Dispensary for complaints of pain, tinnitus, and 
decreased hearing acuity.  No further complaints of tinnitus 
were shown during the remainder of his period of active duty 
or on service separation examination, and a 
report of VA general medical examination, conducted in 
October 1972, showed no complaint, findings or diagnosis of 
tinnitus in either ear.  

An VA audiology questionnaire competed by the claimant in 
January 1993 showed that he claimed intermittent ringing in 
his ears that is sometimes present.  VA audiometric 
examinations, conducted in January 1993 and in November 1994, 
showed that the claimant's hearing acuity was within normal 
limits by VA criteria, and there were no findings or 
diagnosis of tinnitus.  

A report of VA audiometric examination, conducted in July 
1998, disclosed normal hearing and speech discrimination, 
bilaterally; a mild to moderate sensorineural hearing loss at 
3,000-4,000 Hertz in the left ear, with normal speech 
understanding, and no "significant" tinnitus.  The claimant 
further reported periodic bilateral tinnitus once or twice a 
month, lasting a few seconds each time, and indicated that it 
resembled a high-pitched ring and that it had no effect on 
his life.  The VA audiology examiner stated that the 
claimant's left ear hearing showed a mild isolated hearing 
loss consistent with acoustic trauma, with excellent speech 
discrimination in both ears.  He further stated that the 
claimant's reports of tinnitus were not considered abnormal 
in a normal population and does not appear to be related to 
hearing loss.  

A rating decision of November 1998 denied service connection 
for tinnitus, and determined that new and material evidence 
had not been submitted to reopen the claims for service 
connection for left ear hearing loss, for otitis media, for 
PTSD, and for a low back condition; and confirmed and 
continued the noncompensable evaluation for his service-
connected defective hearing in the right ear.  The claimant 
was notified of those determinations and of his right to 
appeal by RO letter of November 27, 1998, but failed to 
initiate a timely appeal and those decisions became final 
after one year.  

An October 2001 report of VA audiology examination, conducted 
at the VAMC, Albuquerque, showed that the report of C&P 
audiology examination of July 1998 demonstrated a slightly 
reduced left hearing acuity at 3000 and 4000 Hertz, and that 
the claimant further stated that he began to have a bilateral 
tinnitus while on active duty, noting inservice treatment for 
an ear infection, and stating that his tinnitus began at that 
time.  He further described his tinnitus as periodic, high-
pitched in nature and more bothersome in quiet situations.  
The VA audiologist stated that the etiology of the right ear 
tinnitus is unknown, while the tinnitus in the left ear is 
consistent with the documented high frequency hearing loss.  
A rating decision of December 4, 2001, denied entitlement to 
service connection for bilateral recurrent tinnitus, giving 
rise to this appeal.  

The Board finds that the service medical records show 
complaints of tinnitus in January 1971, when the claimant was 
seen in the Fort Ord Dispensary for complaints of pain, 
tinnitus, and decreased hearing acuity.  Further, a VA 
audiology questionnaire competed by the claimant in January 
1993 shows that he claimed intermittent ringing in his ears 
that is sometimes present.  In addition, a report of VA 
audiometric examination, conducted in July 1998, shows that 
the claimant further reported periodic bilateral tinnitus 
once or twice a month, lasting a few seconds each time, 
indicating that it resembled a high-pitched ring and that it 
had no effect on his life.  To the same point, an October 
2001 report of VA audiology examination shows that the 
claimant further stated that he began to have a bilateral 
tinnitus while on active duty, noting inservice treatment for 
an ear infection, and stated that his tinnitus began at that 
time.  He further described his tinnitus as periodic, high-
pitched in nature and more bothersome in quiet situations.  
He further described his tinnitus as periodic, high-pitched 
in nature and more bothersome in quiet situations.  The VA 
audiologist stated that the etiology of the right ear 
tinnitus is unknown, while the tinnitus in the left ear is 
consistent with the documented high frequency hearing loss.  
The Board finds that tinnitus was present during active 
service; that continuity of symptomatology has been 
demonstrated; the claimant has advanced sworn testimony that 
he has experienced intermittent tinnitus since being in 
service.  

As previously noted, the Court has held that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  The Board finds that the claimant's sworn 
testimony is credible and competent with respect to the onset 
and continuity of bilateral tinnitus, and is supported by the 
evidentiary record.  In addition, on the VA audiology 
examination in October 2001, the VA audiologist stated that 
while the etiology of the right ear tinnitus is unknown, the 
tinnitus in the left ear is consistent with the documented 
high frequency hearing loss.  The Board notes that service 
connection is not in effect for left ear hearing loss.  

The Board finds that the claimant's claimed tinnitus was 
shown during active service in January 1971; that continuity 
of symptomatology of tinnitus is established by the medical 
record; and that the claimant has advanced credible and 
competent testimony with respect to the onset and continuity 
of tinnitus.  Based upon the foregoing, and for the reasons 
and bases stated, the Board finds that service connection for 
bilateral tinnitus is warranted.  Accordingly, the claim for 
service connection for bilateral tinnitus is granted.  

In the April 2003 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected right ear hearing loss or his 
service-connected residuals of fracture of the left great 
toe.  Since this matter has been adjudicated by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  

The Board notes that the most recent VA audiometric 
examination, conducted in October 2001, found that the 
average pure tone threshold in the claimant's service-
connected right ear was 18 decibels, with speech recognition 
of 96 percent correct, and that his right ear hearing acuity 
was within normal limits.  The most recent VA examination of 
the claimant's service-connected residuals of fracture of the 
left great toe, conducted in September 2001, found that such 
was not currently manifested by edema, instability, 
tenderness, calluses, breakdown, skin or vascular changes, 
abnormal pronation or supination, unusual shoe wear, 
limitation of motion of the toes, foot pain or pain in his 
toes, including the big ones, when lying supine, on quite 
vigorous active and passive movement, or on compression of 
the plantar arches, bilaterally, and there is no X-ray 
evidence of arthritic changes.  Based upon the foregoing, the 
Board finds that those service-connected disabilities do not 
cause marked interference with employment or result in 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt.  Where the evidence is in 
equipoise, or evenly balanced, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) evaluation for service-connected 
right ear hearing loss is denied. 

An increased (compensable) evaluation for the claimant's 
service-connected residuals of fracture of the left great toe 
is denied.

Service connection for tinnitus is granted.


REMAND

In December 2001, the RO denied the veteran's claim for 
service connection for a low back disability; and in July 
2002, the RO denied his claims for service connection for 
skin disability and psychiatric disability, to include post-
traumatic stress disorder.  In December 2002, the veteran 
submitted a statement expressing his disagreement with the 
denials of these claims.  Although the statement of  December 
2002 is a timely notice of disagreement with regard to the 
claims for service connection for low back disability, skin 
disability, and psychiatric disability, the RO has not issued 
a statement of the case covering these claims.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case. See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002) is completed, consistent with 
pertinent judicial precedents and 
legislative enactments.

2. The RO should provide the appellant an 
SOC on the issues of service connection 
for low back disability, skin disability, 
and psychiatric disability, to include 
post-traumatic stress disorder. The 
appellant should be provided all 
appropriate laws and regulations 
pertinent to this issue, and apprised of 
his appellate rights, and he should be 
afforded an opportunity to complete an 
appeal.

If the claims are not resolved to the satisfaction of the 
appellant, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02



_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



